Title: To Thomas Jefferson from Archibald Stuart, 3 January 1806
From: Stuart, Archibald
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Staunton 3d. Jany. 1806
                        
                        This will be handed to you by Mr. Monet a Minister of the Methodist Church who goes to your City to solicit
                            Donations to enable their society to build a house of worship in this place—
                        During Mr Monets residence here he has conducted himselfe in a decent orderly manner: The Members of his
                            church are becomeing numerous & respectable who I am sure will be grateful for any attentions you may have it in your
                            power to pay him—The favor will also be acknowledged by your Affectionate friend & Sert.
                        
                            Arch: Stuart
                            
                        
                    